Case 1:19-cr-00114-HG-KJM Document 32 Filed 09/16/19 Page 1 of 5          PageID #: 103




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 MICHAEL F. ALBANESE #9421
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: michael.albanese@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA


                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                   )      CR. NO. 19-00114 HG
                                              )
                 Plaintiff,                   )      GOVERNMENT’S
                                              )      UNOPPOSED MOTION TO
  BRIAN AHAKUELO,                   (01)      )      DECLARE CASE
  MARILYN AHAKUELO,                 (02)      )      COMPLEX; CERTIFICATE
  JENNIFER ESTENCION                          )      OF SERVICE
  Aka Jennifer Rivera,              (03)      )
                                              )
                 Defendants.                  )
                                              )


    MOTION TO DECLARE CASE COMPLEX AND TO CONTINUE TRIAL

       The United States moves this Court to declare the instant case complex

 under 18 U.S.C. § 3161(h)(7)(B)(ii) and to continue the trial currently set for
Case 1:19-cr-00114-HG-KJM Document 32 Filed 09/16/19 Page 2 of 5           PageID #: 104




 October 29, 2019, to a date convenient to the Court, defense counsel, and the

 government. The United States submits that the nature of the prosecution presents

 unusual facts and circumstances that are complex, such that it is unreasonable to

 expect adequate preparation for pretrial proceedings and/or the trial itself within

 the time limits established by the Speedy Trial act.

       The Indictment charges three defendants and contains 70 counts related to

 the management of International Brotherhood of Electrical Workers (“IBEW”)

 Local 1260 from the period of 2011 to 2016. The counts include conspiracy to

 commit embezzlement and wire fraud, wire fraud, money laundering, and

 embezzlement counts. The investigation was conducted jointly by three agencies,

 the Internal Revenue Service (“IRS”), U.S. Department of Labor – Office of

 Labor-Management Standards, and took place over the course of several years. It

 involved review of voluminous business records, travel records, financial

 documents, and interviews with more than 70 witnesses.

       While the number of the defendants is not large, the government anticipates

 that the evidence, and correspondingly, the discovery in this case will be unusually

 voluminous and complex. The initial production, which will be completed as

 soon as the parties work out a stipulated protective order to address private

 financial information contained therein, consists of nearly 50,000 pages, largely

 made up of union financial records, bank and credit card records, and flight


                                           2
Case 1:19-cr-00114-HG-KJM Document 32 Filed 09/16/19 Page 3 of 5            PageID #: 105




 records. The government anticipates producing between 10,000 and 20,000

 additional pages of financial records related to this case within the next couple

 weeks, after further review is completed.

       In addition to these records, the IRS seized hard drive images of fifteen

 IBEW Local 1260 computers. The image files make up nearly three terabytes of

 data, and contain hundreds of thousands of emails from the relevant time period,

 2011 through 2016. The government will produce the image files to each

 Defendant; however, analysis of these images requires the use of specialized image

 viewer software. While the software is available from multiple commercial

 sources for low (or no) cost, the defense counsel may need time to learn to use this

 software, or alternatively, may need to retain third-party contractors to assist in

 their review of this data. As an alternative, the defense counsel will be permitted

 to use government equipment to view the image files in the presence of a

 government agent, but even this will be a time-consuming process.

       All defense counsel have indicated that they agree that a complex case

 designation and a longer trial schedule are appropriate in light of the nature of the

 charges and the amount of discovery in this case.

       Based upon the volume of evidence that the government has collected, and

 the nature of the prosecution, it is unreasonable to expect adequate preparation for

 either pretrial proceedings or the trial itself within the time limits established by 18


                                             3
Case 1:19-cr-00114-HG-KJM Document 32 Filed 09/16/19 Page 4 of 5          PageID #: 106




 U.S.C. § 3161. Accordingly, the United States respectfully requests the Court to

 declare the case complex under 18 U.S.C. § 3161(h)(7)(A); to continue trial to a

 date convenient to the Court, defense counsel, and the United States; to exclude the

 time from the date of the order to the trial date from the computation of the Speedy

 Trial Act; and to find that the ends of justice served by taking such action outweigh

 the best interest of the public and the defendants in a speedy trial.

       DATED: September 16, 2019, at Honolulu, Hawaii.

                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Michael F. Albanese
                                                  MICHAEL F. ALBANESE
                                                  Assistant U.S. Attorney




                                            4
Case 1:19-cr-00114-HG-KJM Document 32 Filed 09/16/19 Page 5 of 5         PageID #: 107




                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the attached was duly served

 upon the following persons at their last known address:

 Served Electronically by CM/ECF:

 LOUIS M. CHING, ESQ.                         louismichaelching@hotmail.com
 Attorney for Defendant
 BRIAN AHAKUELO

 DANA S. ISHIBASHI, ESQ.                      ishibashid@aol.com
 Attorney for Defendant
 MARILYN AHAKEULO

 MEGAN K. KAU, ESQ.                           mk@megkaulaw.com
 Attorney for Defendant
 JENNIFER ESTENCION

       DATED:       September 16, 2019, at Honolulu, Hawaii.

                                                    /s/ Jodene Isa
                                                    Legal Assistant
                                                    U.S. Attorney’s Office
